NUMBER 13-13-00011-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JOSE GONZALES III,                                                          Appellant,


                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 105th District Court of
                          Nueces County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Garza and Benavides
                 Memorandum Opinion by Justice Garza

      A jury found appellant Jose Gonzales III guilty of capital murder, a capital felony

offense, see TEX. PENAL CODE ANN. § 19.03(a)(2), (b) (West, Westlaw through 2013 3d

C.S.), and burglary of a habitation to commit a felony (aggravated assault), a first-degree

felony offense. See id. § 30.02(a)(3), (d)(1) (West, Westlaw through 2013 3d C.S.). The

trial court assessed appellant’s punishment for the capital murder offense at life without
parole, see id. § 12.31(a)(2) (West, Westlaw through 2013 3d C.S.), and assessed

punishment for the burglary of a habitation offense at life imprisonment, with the

sentences ordered to run concurrently. Appellant’s court-appointed counsel has filed an

Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                           I. ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance 'arguable' points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, PD-0702-13, 2014 WL 2865901, at *3 (Tex. Crim. App.

June 25, 2014), appellant’s counsel carefully discussed why, under controlling authority,

there is no reversible error in the trial court's judgment. Counsel has informed this Court,

in writing, that counsel has: (1) notified appellant that counsel has filed an Anders brief

and a motion to withdraw; (2) provided the appellant with copies of both pleadings; and

(3) informed the appellant of appellant’s rights to file a pro se response, 1 and review the


        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
                                                    2
record preparatory to filing that response. See Anders, 386 U.S. at 744; Kelly, 2014 WL
2865901, at *3, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23.

       The record shows that appellant was provided a copy of the record on October 21,

2013. After this Court granted several motions for extension of time in which to file his

pro se response, appellant filed his pro se response on May 23, 2014.


                                         II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). When an Anders brief and a subsequent pro se response are filed, a court

of appeals reviews the entire record, and: (1) determines that the appeal is wholly

frivolous and issues an opinion explaining that it finds no reversible error; or (2)

determines that there are arguable grounds for appeal and remands the case to the trial

court for appointment of new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005). If the court finds arguable grounds for appeal, it may not

review those grounds until after new counsel has briefed those issues on appeal. Id.


       We have reviewed the entire record, counsel’s brief, and appellant’s pro se

response, and we have found nothing that would arguably support an appeal. See id. at

827–28 (“Due to the nature of Anders briefs, by indicating in the opinion that it considered

the issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”);



case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                  3
Stafford, 813 S.W.2d at 509. There is no reversible error in the record. Accordingly, the

judgment of the trial court is affirmed.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to appellant and to advise him of

his right to file a petition for discretionary review. 2 See TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                            DORI CONTRERAS GARZA,
                                                            Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of August, 2014.




        2  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P.
68.4.
                                                       4